      Case 2:20-bk-21020-BR                     Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                Desc
                                                 Main Document    Page 1 of 10



Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
Email Address


Elissa D. Miller
  emiller@sulmeyerlaw.com
333 South Grand Ave., Suite 3400
Los Angeles, California 90071-1406
Telephone: 213.626.2311
Facsimile: 213.629.4520

Chapter 7 Trustee for Estate of Girardi Keese



 Individual appearing without attorney
 Chapter 7 Trustee

                                      UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION


In re:                                                                       CASE NO. 2:20-bk-21020-BR

THOMAS VINCENT GIRARDI,                                                      CHAPTER: 7

                                                              Debtor(s)




                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: (title of motion1):
                                                                             Stipulation To Extend Deadline For Chapter 7
                                                                             Trustee Of Girardi Keese Case And The
                                                                             United States Trustee To File Actions
                                                                             Pursuant To 11 U.S.C. §§ 523 And/Or 727
                                                                             [Docket No. 145]




PLEASE TAKE NOTE that the order titled ORDER GRANTING STIPULATION TO EXTEND
DEADLINE FOR CHAPTER 7 TRUSTEE OF GIRARDI KEESE CASE AND THE UNITED
STATES TRUSTEE TO FILE ACTIONS PURSUANT TO 11 U.S.C. §§ 523 AND/OR 727 was
lodged on (date) March 26, 2021 is attached. This order relates to the motion which is docket
number 145.




1
    Please abbreviate if title cannot fit into text field
EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                            Page 1           F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21020-BR   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23   Desc
                         Main Document    Page 2 of 10




                               ATTACHMENT
Case 2:20-bk-21020-BR       Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23        Desc
                             Main Document    Page 3 of 10



  1 Elissa D. Miller
      emiller@sulmeyerlaw.com
  2 333 South Grand Ave., Suite 3400
    Los Angeles, California 90071-1406
  3 Telephone: 213.626.2311
    Facsimile: 213.629.4520
  4
    Chapter 7 Trustee for Estate of Girardi Keese
  5

  6                             UNITED STATES BANKRUPTCY COURT

  7                             CENTRAL DISTRICT OF CALIFORNIA,

  8                                  LOS ANGELES DIVISION

  9 In re                                           Case No. 2:20-bk-21020-BR

 10 THOMAS VINCENT GIRARDI,                         Chapter 7

 11                   Debtor.                       ORDER GRANTING STIPULATION TO
                                                    EXTEND DEADLINE FOR CHAPTER 7
 12                                                 TRUSTEE OF GIRARDI KEESE CASE
                                                    AND THE UNITED STATES TRUSTEE
 13                                                 TO FILE ACTIONS PURSUANT TO 11
                                                    U.S.C. §§ 523 AND/OR 727
 14
                                                    [No Hearing Required Unless
 15                                                 Requested]

 16

 17          The "To Extend Deadline For Chapter 7 Trustee Of Girardi Keese Case And The
 18 United States Trustee To File Actions Pursuant To 11 U.S.C. §§ 523 And/Or 727" (the
 19 "Stipulation") [Dkt. No. 145] entered into by and between Elissa D. Miller, Chapter 7

 20 Trustee, for the estate of the Debtor Girardi Keese (the "GK Trustee"), and Robert J.

 21 Girardi ("R. Girardi"), as temporary conservator of the Debtor Thomas V. Girardi (the

 22 "Debtor") came on regularly before the Court, the honorable Barry Russell, United States

 23 Bankruptcy Judge Presiding.

 24          The Court read and considered the Stipulation and finding that Robert J. Girardi
 25 has the authority to enter into the Stipulation on behalf of Thomas V. Girardi and good

 26 cause appearing therefore,

 27 / / /

 28 / / /


      EDM 2710670v1
Case 2:20-bk-21020-BR        Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23           Desc
                              Main Document    Page 4 of 10



  1          HEREBY ORDERS:

  2          1.       The last date for the Girardi Keese Trustee and/or the United States

  3 Trustee to commence an action pursuant to 11 U.S.C. §§ 523 and/or 727 against the

  4 Debtor Thomas V. Girardi is hereby extended from April 20, 2021 to October 18, 2021.

  5          2.       This Order on the Stipulation is without prejudice to further extensions of

  6 the deadlines.

  7                                                ###

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      EDM 2710670v1                                  3
012312425 Case 2:20-bk-21020-BR                      678903/26/21
                                          Doc 146 Filed   8ÿ 8 ÿ78Entered
                                                                      ÿ6 03/26/21 13:30:23                 Desc
                                           Main Document     Page 5 of 10

                                _`abcdefghÿjklmnlÿkolnoÿpqjkrlÿskotÿ
                                                                                                        uvwxyz{ÿ}yv~ÿ{ÿ
  ÿ


  ÿ
    ÿ78ÿ091ÿ
  ÿ
  ÿ
  $ 324560.4 3ÿ
  ÿ7 ÿ /ÿ78 8ÿ ÿ7 8 
  ÿ7898::98;<=>ÿÿ
  ÿÿ0ÿ1 ?ÿ7 8 ÿÿ 1ÿ88 8


          =@@ABCÿÿ67ÿ019 
          >DECÿGAHICÿÿ.7#ÿJ1 1ÿK 8
          >DECÿLMNOCPÿÿ2425424
          QMRSCÿTUAHADIÿÿV5
          >DECÿGWXCÿÿ%ÿÿV1%/ÿ
          <YBMNCUHÿLMNOCPÿÿ5')
          =Uÿ<DHCÿÿ4012312425ÿZÿ454)ÿ[6
  ÿ[ ÿ 1ÿ ÿÿ71#71ÿ7 ÿ ÿ  1 

  .1%ÿ7
  18ÿ\ÿV1%/ÿ$7]ÿÿ$ 1ÿÿ7ÿ$71
  ^8?8ÿ5ÿ57/ÿ2 8 ÿV819ÿ18ÿ$77
  2))ÿ^ÿ. #ÿ\ ]ÿ67ÿ019 ]ÿ$0ÿ*4452




117797178 8 1 !"#$77%&'4('45)0(4'0***+2'5)2((,0-#$./ &%-#09 127&            515
    Case 2:20-bk-21020-BR                   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                    Desc
                                             Main Document    Page 6 of 10



                                   PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) March 26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

                                                                              Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)             , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                              Service information continued on attached page.



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
             , I served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


                                                                              Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 26, 2021                          Cheryl Caldwell                                    /s/ Cheryl Caldwell
 Date                                    Printed Name                                       Signature




EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 2                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21020-BR                   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                    Desc
                                             Main Document    Page 7 of 10



                                           ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Rafey Balabanian on behalf of Creditor Edelson PC
, docket@edelson.com

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Sandor Theodore Boxer on behalf of Interested Party Courtesy NEF
tedb@tedboxer.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

James J Finsten on behalf of Interested Party Courtesy NEF
, jimfinsten@hotmail.com

James J Finsten on behalf of Interested Party Courtesy NEF
jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

Alan W Forsley on behalf of Interested Party Courtesy NEF
alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 3                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21020-BR                   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                    Desc
                                             Main Document    Page 8 of 10




Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Peter J Mastan on behalf of Interested Party Erika Girardi
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R. Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com, lrobie@romalaw.com

Elissa Miller on behalf of Interested Party Courtesy NEF
emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 4                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21020-BR                   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                    Desc
                                             Main Document    Page 9 of 10



Carmela Pagay on behalf of Plaintiff JASON M RUND
ctp@lnbyb.com

Carmela Pagay on behalf of Trustee Jason M Rund (TR)
ctp@lnbyb.com

Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset Universal Leasing Trust
(a.k.a. "VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or "V.A.U.L.T."), c/o AIS Port
apatelEI@americaninfosource.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

Matthew D. Resnik on behalf of Interested Party Courtesy NEF
matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
Kevin@portilloronk.com, Attorneys@portilloronk.com

Jason M Rund (TR)
trustee@srlawyers.com, jrund@ecf.axosfs.com

Gary A Starre on behalf of Creditor Karen Girardi
gastarre@gmail.com, mmoonniiee@gmail.com

Gary A Starre on behalf of Interested Party Gary A Starre
gastarre@gmail.com, mmoonniiee@gmail.com

Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
rps@lnbyb.com, john@lnbyb.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Philip E Strok on behalf of Interested Party Elissa D. Miller
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Timothy J Yoo on behalf of Plaintiff JASON M RUND
tjy@lnbyb.com
EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 5                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21020-BR                   Doc 146 Filed 03/26/21 Entered 03/26/21 13:30:23                                    Desc
                                            Main Document     Page 10 of 10




Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
tjy@lnbyb.com




EDM 2710675v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 6                 F 9021-1.2.BK.NOTICE.LODGMENT
